98 F.3d 1335
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Johnathan Lee X SMITH, Plaintiff-Appellant.
No. 96-6549.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 9, 1996.

Johnathan Lee X Smith, Appellant Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order imposing an injunction on Appellant's litigation so as to prohibit him from maintaining multiple actions in the district court.  Under the terms of the injunction, absent an emergency situation, the district court will only process one of Appellant's actions at one time and will process them in the order received by the court.  We have reviewed the record and the district court's order and find no abuse of discretion and no reversible error.  Accordingly, we affirm on the reasoning of the district court.   In re:  Smith, No. MISC-96-6-3 (E.D.Va. Mar. 13, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.